DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1, 3-6 and 8-11 are currently pending for examination. 

Response to Arguments / Remarks
Applicant's arguments filed on 4/24/2021 have been fully considered.

	In response to the “Drawing Rejections” in page 5, the drawing objections remain because a new set of drawing has not been received. 

	In response to the “35 USC § 112 Rejections” in page 5, the rejections have been withdrawn in view of the amendment. 

	From pages 6-7, under “35 USC § 102 Rejections”, applicant argues Smith fails to teach the newly introduced claim limitation “at least two mobile meteorological stations (MMS), each configured to be installed on a vehicle capable of traveling along a pre-prepared travel lane … a remote central service unit configured to: receive store and process the meteorological data; and build dynamic and location-based meteorological data map for an area covered by the at least two MMS units along the pre-prepared travel lane ” as recited in claim 1 and similarly presented in claim 6. 
	In response, Smith teaches each mobile device is configured to be installed in a vehicle to report and to receive meteorological events. Smith at paragraph [0073] clearly discloses the driver can highlight a travel path on a map prior to the travel to determine whether the travel path intersects with a detected meteorological events. It is inherent or very obvious to a person having ordinary skill in the art that a vehicle is capable of traveling along a prepared travel lane by the control of the driver. Smith further teaches the event center 101 is configured to track and to check the authenticity of the reported meteorological events (See para [0017] and [0134]). Figs. 5-8, para [0018] and abstract of Smith illustrates the event center is configured to build a dynamic meteorological map that changes according to the location of meteorological event and the traveling path of each mobile device.
	Therefore, the rejections are maintained because it appears that the argued claim limitation fails to overcome the teachings of Smith.

Drawing Objections
The drawings Fig. 1 – Fig. 4 are objected to because each reference number fails to provide a simple description to provide quicker understanding of 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (Pub. No.: US 2006/0015254 A1).

Regarding claim 1, Smith teaches a system for collecting and distributing meteorological data (Fig. 1-Fig. 20, user-centric event reporting system) comprising: 
at least two mobile meteorological stations (MMS), each configured to be installed on a vehicle capable of traveling along a pre-prepared travel lane (Fig. 1, mobile devices 107a, 108a, 109, Fig. 2, mobile device 200, Fig. 9, mobile device 905, para [0095]. Each mobile device is installed in a vehicle to report meteorological events. Para [0073]. It is inherent that the vehicle is capable of traveling along a prepared travel lane by the control of the driver) comprising at least:  
 	a controller (Fig. 2, microprocessor 202); 
 	sensors unit, comprising one or more sensors from the list including temperature sensor, humidity sensor, air pressure sensor, wind speed and/or wind direction sensor (Fig. 2, sensor 206, para [0117], “Other mobile devices may have the capacity to record external temperature, barometric pressure, air quality, wind speed, ground vibration, and almost any other measurable condition that a human might observe.”); 
 	a location sensor unit (Fig. 2, GPS  203, para [0076], “In addition to transmitting current location information, each device may transmit other data, such as temperature and current and average velocity.  Temperature data from the device could be used, for example, to help predict whether the roads will be icy based on meteorological conditions.”); and 
 	a communication unit configured to enable communication with at least one other MMS (Fig. 2, transceiver 204 and network interface 208); 
 	wherein the controller is configured to receive meteorological data from the sensors unit and location data from the location sensor unit and to send a meteorological data and location data to the at least one other MMS (Abstract “Users may wirelessly report events or hazards to a central server in an event center by sending data to the event center via a wireless communications network.  Secondary information may be included, based on the selected event type, along with images, audio, and video of the event. The event center stores event information, including event locations based on the locations of the transmitting mobile units, and makes ”. The reporting mobile device 200 reports a detected meteorological event to the event center and the event center distributes the reported meteorological event to other subscribed mobile device 200); and
a remote central service unit (Fig. 1, Event center 101) configured to:
 	receive store and process the meteorological data (Para [0017], “In one embodiment, an event center maintains a database and display of hazards (current and predicted) across a large area, such as the entire United States and adjacent coastal waters.”, para [0134], “In step 1205, the event center performs a quality control integrity check on the received "ground truth" report, either by manually comparing the received report to presently known conditions for the applicable area, or by using automated computer algorithms to do so.”); and
 	build dynamic and location-based meteorological data map for an area covered by the at least two MMS units along the pre-prepared travel lane (Fig 5-Fig. 8, Fig. 15-Fig. 18, and para [0018], “The warning can take the form of text, audio, and/or a visual display indicating, for example, that the device will likely encounter heavy snow in approximately 30 minutes, and that the heavy snow will last for approximately 45 minutes.  As the device moves, its actual position is updated in the event center, and a revised warning ” and abstract “The invention provides a system and method for reporting hazard and event information from a mobile unit, and using that information to warn a user of an event or future hazard with reference to the mobile unit's location and/or intended direction of travel.”. Figs. 5-8 illustrate a dynamic meteorological map that changes according to the location of storm and the location of the vehicle).
  
Regarding claim 3, Smith teaches the system of claim 1 further comprising a long-range vision system (LRVS) unit, configured to receive images of scene in the vicinity of the MMS (para [0109], “The mobile device may also receive automated secondary information input from intelligent devices connected to or in communication with the mobile device, e.g., a camera and/or microphone.  The mobile device transmits in step 1413 the entered secondary information to the event center.” and para [0117] “With recent developments in technology, many common mobile devices also function as digital cameras, video cameras, or audio recorders.”); 
wherein, the controller is configured to process the received images and to extract meteorological data from the images (Fig. 15-Fig. 18, para [0024], “For example, images, audio, or video recorded of an event may be displayed by the display device along with the event type ”, para [0117], “Also contained in the notification window 1603 is a thumbnail image 1611 of the event.  This thumbnail indicates to the user that the spotter has taken a digital picture of the rotating wall cloud and transmitted the image to the event center.”. The event center receives the images and distributes the images to other users).  

Regarding claim 4, Smith teaches the system of claim 3 wherein the controller is further configured to send the meteorological data extracted from the received images to the at least one other MMS (Fig. 14-Fig. 18, para [0118], “In FIG. 17, the user has clicked on the thumbnail image 1611 of FIG. 16.  In response, the user interface display screen 1701 has maximized the image 1703.  That is, the notification on the display screen 1701 now illustrates a full-sized high quality image, and all other information regarding this event has been hidden.  In this view, the user can observe, in as much detail as possible, that which the mobile unit user observed.  As stated above, these observations are not limited to images, but may be video, audio, or any other type of measurable sensory data.”).  

Regarding claim 5, Smith teaches the system of claim 3 wherein the LRVS is operative in at least one wavelength range from a list comprising long wavelength infrared (LWIR) range, mid-wave IR (MWIR) range and visible range (para [0117], “With recent developments in technology, many common mobile devices also function as digital cameras, video cameras, or audio recorders.”).

 	Regarding claim 6, teaches a method that is performed by the system of claim 1. Therefore, it is rejected for the same reasons.

Regarding claim 8, Smith teaches the method of claim 6, further comprising transmitting the dynamic and location-based meteorological data map to at least one of the at least two MMSs (Fig. 5-Fig. Fig. 8. The map changes according to the location of storm and the location of the vehicle).

	Regarding claim 9, teaches a method that is performed by the system of claim 3. Therefore, it is rejected for the same reasons.

	Regarding claim 10, teaches a method that is performed by the system of claim 5. Therefore, it is rejected for the same reasons.

Regarding claim 11, Smith teaches the method of claim 6 wherein the dynamic and location-based meteorological data map comprises indication of the gradient of one meteorological data item as the meteorological data item changes in time and position (Fig. 8, para [0091], “FIG. 8 illustrates the icon 601 indicating the current location of the user, the present location 801 of a storm with severe weather areas 803 (e.g., hail), and the forecast location 805 of the storm and severe weather areas 807, with which the system will intersect.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Crosmer (Pat. No.: US 9,233,020 B1) teaches a weather system that collects and processes weather related data from one or more aerial sensors.

Wang (Pat. No.: US 10,761,207 B2) teaches a weather detection and sharing platform.

Smyth (Pub. No.: US 2017/0023702 A1) teaches a sensor based weather reporting and advisory system. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHEN Y WU/Primary Examiner, Art Unit 2685